 GROENDYKE TRANSPORT, INC.381Groendyke Transport,Inc.andJohn C. Sanders,Petitioner and Southern Conference of Teamsters,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Groendyke Transport,Inc.andRichard C. Britton,PetitionerandWinifred G. Smith,PetitionerandDonald L. Whitecotton,Petitioner and SouthernConference of Teamsters,affiliated with Interna-tionalBrotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Cases 23-RD-286, 16-RD-577, 16-RD-579, and16-RD-581November 16, 1973DECISION AND ORDEROn March 26, 1973, the Acting Regional Directorfor Region 16 issued his Decision and Direction ofElection in Cases 16-RD-577, 16-RD-579, and16-RD-581 (which were consolidated for hearing)involving the Employer's Duncan and Ardmore,Oklahoma, and Wichita Falls, Texas, terminals,respectively.' By telegraphic order dated April 13,1973, the Board denied a request for review of thedecisions; thereafter,by telegraphic order datedApril 24, 1973, the Board vacated the'denial andgranted reviewsua sponteand stayed the electionspending the decision on review.On February 28, 1973, the Acting RegionalDirector for Region 23, pursuant to Section 102.67 oftheNational Labor Relations Board Rules andRegulations, transferred Case 23-RD-286 to theBoard. That case involves the Employer's Angleton,Texas, terminal.2On August 3, 1973, the Board consolidated Case23-RD-286 with Cases 16-RD-577, 16-RD-579,and 16-RD-581 and issued a notice to show causewhy the Board should not dismiss the decertificationpetitions as untimely filed on the basis of the recordin Case 16-RD-564(Groendyke Transport, Inc.,205NLRB No. 67), which also issued on August 3, 1973.The Board has considered the entire record in thismatter including the Employer's response to noticetoshow cause and the Union's reply to theEmployer's response to notice to show cause andmakes the following findings:Each of the units herein was involved in an earlierunfair labor practice proceeding in which the Boardfound that the Employer had violated Section 8(a)(5)IThe voting unit at each location was the same, to wit- all drivers,owner-dnvers,regular part-time drivers,regular part-time owner-driversemployed at the Employer's terminal, but excluding all terminal managers,dispatchers, mechanics, servicemen, office clericals, casual part-time drivers,casual part-time owner-drivers,all other employees, guards and supervisorsas defined in the Act.and (1) of the Act by its refusal to bargain with theUnion regarding its _ Duncan, Ardmore,WichitaFalls,Angleton, and Irving (Texas) terminals whichwere certified by the Board on February 24, 1969, asseparate units. We therefore ordered the Employer tobargain, upon request, with the Union in each of theunits,and also ordered that the initial year ofcertification for each unit shall be deemed to beginon the date the Employer commenced to bargainwith the Union in each appropriate unit.3By letter dated October22, 1971, the Union made ademand for bargaining. The Employer's response, byletterdated October 25, indicated a willingness tostart bargaining and stated,inter alia,"As you know,since each terminal was decided to be a separate unit,we will, of course, have to negotiate separately foreach terminal.We will leave it to you to decide forwhich terminal you desire to negotiate first."An initial bargaining session was held with respectto the Irving unit on November 30, 1971, and twomore sessions on February 10 and 11, 1972.On June 19, 1972, decertification petition16-RD-557 was filed regarding the Irving unit. TheUnion thereafter requested that the Employer con-tinue to bargain; it replied that contract negotiationsshould be deferred until the Board ruled upon thedecertificationpetitions.The RegionalDirectordismissed the decertification petitions as untimely onJune 28. The Executive Secretary denied the Em-ployer's appeal as improper on July 10, 1972.Two more bargainingsessionsoccurred on Septem-ber7and8.OnNovember7,decertificationpetition16-RD-564 regarding the Irving unit was filed. TheEmployer notified the Union on November 14 that itwould be inappropriate to conduct further negotia-tions. The Union generally protested the suspensionof bargaining. A hearing was held on December 4.The case was transferred to the Board pursuant tothe Board's Rules and Regulations, Section 102.67.On August 3, 1973, a Decision and Order4 wasissueddismissing the decertification petition asuntimely filed within the certification year.Decertification petition 23-RD-286 was filed withrespect to the Angleton terminal on December 19,1972.On February 13, 1973, decertification petition16-RD-577 regarding the Duncan terminal wasfiled.Decertification petition 16-RD-579 regardingtheArdmore unit was filed on February 20. OnMarch 9, decertification petition 16-RD-581 wasfiledwith respect to the Wichita Falls terminal.2The voting unit was the same as for Cases 16-RD-577,16-RD-579,and 16-RD-581.3Groendyke Transport, Inc,181NLRB 683, 685, enfd. 438 F.2d 981(C A. 5, 1971), cert. denied 404 U.S. 827 (1971).4Groendyke Transport, Inc,205 NLRB No. 67207 NLRB No. 44 382DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find, for the following reasons, that thecertificationyear has not yet begun to run withrespect to the Duncan, Ardmore; Wichita Falls, andAngleton units and therefore we shall dismiss thedecertification petitions as untimely filed. InGroen-dyke Transport,181 NLRB 683, 685, we ordered theEmployer to bargain, upon request, with the Unionin each of the five units, and also ordered that theinitial year of certification' for each unit shall bedeemed to begin on the date the Employer com-mences to bargain with the Union in each appropri-ateunit.After the Union made a demand forbargaining in the five units, the Employer's responseindicated a willingness to start bargaining but withrespect to only one unit at a time.Since we have ordered that the certification yearbegins to run from the first day of bargaining and asthe record in Case ' 16-RD=564 fails to show thatbargaining has begun at the Duncan, Ardmore,Wichita Falls, and Angleton units, we find that thecertification year has not yet started at these unitsand thus the decertification- petitionsmust bedismissed as untimely 5Centr-O-Cast & EngineeringCompany,100 NLRB 1507;Cleveland Pneumatic ToolCompany,135 NLRB 815.In reply to Member Kennedy's dissent,, we cannotagree that we are deciding an unfair labor practice inthe context of a representation case.We are notdecidingwhether the Employer has bargained ingood faith. Rather, we are.deciding that, under theterms of the extant Board and court orders, therelevant certification years have not begun to run,and that, therefore, the decertification petitions inthe instant cases must be dismissed as untimely.ORDERIt is hereby ordered that the petitions filed hereinbe, and they hereby are, dismissed.MEMBER KENNEDY,dissenting:Iwould direct elections in the four units herein. -Inmy view, the majority impermissibly is decidingunfair labor practice=issues in a representation case.IftheUnion believed that the Employer wasrefusing to bargain with respect to the Duncan,Ardmore,Wichita Falls, and Angleton units, itshould have pursued its rights by filing 8(a)(5)charges. In fact, the Union did so in the units at twoof the terminals. In Case 23-CA-4675, an 8(a)(5)charge at the Angleton terminal was dismissed by theActingRegionalDirector on March 2, 1973, and theGeneral Counsel denied the appeal on June 1, 1973.And in Case 16-CA-5018 an 8(a)(5) charge for theIrving terminal was dismissed by the RegionalDirector on January 17, 1973, and there was noappeal to the General Counsel. Thus, the Union filedtwo unfair labor practice charges which were foundto lack merit, and it is now raising the same issues inthese representation proceedings. I would not permitit to do so.All the petitions were filed more than 1 year afterthe Union's last demand for bargaining in the fiveunits,and an equal amount of time after bargainingbegan at Irving. I would find the petitions timelyfiled and direct elections. -Accordingly, I would affirm the-Acting RegionalDirector's direction of election in Cases 16-RD-577,16-RD-579, and 16-RD-581 and I would direct anelection in Case 23-RD-286.5The certification year rule has been approved by the United StatesSupreme Court inBrooksv. N.LRB.,348 U.S. 96, 104(1954).